Citation Nr: 0705102	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to May 26, 2003, for 
the assignment of a 10 percent disability rating for 
tinnitus.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to February 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Noting the veteran's exposure to small weapons fire in 
service, the RO, in a June 1971 rating decision, granted 
service connection for high frequency hearing loss, bilateral 
with tinnitus, and assigned a noncompensable disability 
rating pursuant to the rating schedule.

2.  On March 10, 1976, VA rating criteria for evaluating 
persistent tinnitus were revised to include a separate 
compensable rating for tinnitus due to acoustic trauma.  

3.  The veteran filed a claim for a separate compensable 
tinnitus rating on May 26, 2004.  The August 2004 rating 
decision granted a separate 10 percent evaluation for 
tinnitus.  In May 2005, the RO granted an effective date of 
May 26, 2003.  

4.  An effective date of one year prior to the date of the 
claim may be assigned for claims filed more than one year 
after a regulatory change.


CONCLUSION OF LAW

The veteran is not entitled to a compensable disability 
evaluation for tinnitus caused by acoustic trauma prior to 
May 26, 2003.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
In no event, however, shall such award or increase be 
retroactive for more than one year from the date on which the 
veteran submits the application for benefits or the date of 
administrative determination of entitlement.  Id.  

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  If a claimant requests review of his claim more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  

In June 1971, the RO granted service connection for high 
frequency hearing loss, bilateral with tinnitus, and assigned 
a noncompensable disability rating, effective February 22, 
1971.  The rating decision cited the veteran's exposure to 
small weapons fire during service.  At the time of this 
decision, the regulations provided that tinnitus was to be 
assigned a noncompensable disability rating under Diagnostic 
Code 6260, and if applicable, would also be rated under 
Diagnostic Codes 8045 and 8046.  38 C.F.R. § 4.86, Diagnostic 
Code 6260; § 4.124a, Diagnostic Codes 8045, 8046 (1971).  
Diagnostic Code 8045 specified that purely subjective 
complaints, such as headache, dizziness, insomnia, and 
tinnitus, recognized as symptomatic of brain trauma would be 
rated 10 percent under Diagnostic Code 9304.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (1971).  Diagnostic Code 8046 
was for rating cerebral arteriosclerosis.  38 C.F.R. § 
4.124a, Diagnostic Code 8046 (1971).  

Effective March 10, 1976, Diagnostic Code 6260 was revised to 
allow a 10 percent rating for persistent tinnitus that was a 
symptom of head injury, concussion, or acoustic trauma.  This 
amendment is considered to be a liberalization of the ratings 
code because, prior to March 10, 1976, tinnitus was only 
compensable if it was due to a head injury, concussion, or 
cerebral arteriosclerosis.  The March 10, 1976, amendment 
liberalized the rating criteria to include compensation for 
tinnitus caused by acoustic trauma.  An amendment in effect 
from June 10, 1999, to June 12, 2003, made recurrent tinnitus 
a compensable disability under Diagnostic Code 6260, and an 
amendment effective June 13, 2003, removed the requirement 
that tinnitus be a symptom of head injury, concussion, or 
acoustic trauma.   

On May 26, 2004, the veteran requested a separate compensable 
disability rating for his service-connected tinnitus.  This 
claim was granted by rating decision in August 2004, and the 
veteran was assigned a 10 percent disability rating, 
effective May 26, 2004.  The veteran filed a notice of 
disagreement later that month, requesting an effective date 
of March 10, 1976, the effective date that the rating 
criteria were revised to permit compensation for tinnitus due 
to acoustic trauma.  In May 2005, the RO awarded an effective 
date of May 26, 2003, based on 38 C.F.R. § 3.114(a)(3).  
Because the veteran's claim was filed more than one year 
after the March 10, 1976, change in law, the veteran was 
entitled to an effective date beginning one year prior to his 
May 26, 2004, filing. 

The veteran believes the effective date of his 10 percent 
compensation rating should be March 10, 1976.  To support 
this contention, he cites medical records indicating that his 
tinnitus was as severe in 1971, when he was granted service 
connection at a noncompensable rate, as it is now.  The Board 
is highly sympathetic to the veteran's case.  However, as 
noted above, the Board is not permitted to award benefits 
more than one year before the veteran filed his increased 
rating claim.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  Therefore, the issue of whether the medical 
evidence of record demonstrates that the veteran had tinnitus 
caused by acoustic trauma before May 26, 2003, is not 
relevant for the purpose of establishing an earlier effective 
date for a separate compensable rating for tinnitus.  

As mentioned above, the date on which the veteran filed his 
claim is the primary issue of concern.  A "claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199.  Unfortunately, in 
the case at hand, the claims file does not contain any 
communication from the veteran that can be construed as a 
request to reconsider the tinnitus rating before the formal 
claim filed in May 2004.    

Once a formal claim for compensation has been allowed or 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of VA examination or VA hospitalization will be accepted as 
an informal claim for increased benefits.  38 C.F.R. § 
3.157(b)(1).  For records from VA medical facilities, the 
date of the actual treatment is accepted as the date of the 
claim.  However, for other medical records, the date of 
receipt by VA is fixed as the date of the claim.  38 C.F.R. § 
3.157.  The Board has examined the evidence but, 
unfortunately, no VA medical records from March 10, 1976, or 
later appear in the claims file.  Nor has the veteran alleged 
the existence of such records.  Moreover, the May 1998 
private physical examination report noting the veteran's 
continued tinnitus was submitted in September 2004, which 
does not help establish an effective date that is earlier 
than the current May 26, 2003.

The Board has also considered the veteran's contention that 
he is entitled to an earlier effective date because VA did 
not inform him of the change in regulations.  The Court, 
however, citing an opinion from the United States Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Therefore, while it is unfortunate that the veteran was 
unaware of his eligibility for increased benefits, that 
factor does not provide a basis for an allowance of this 
appeal.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


ORDER

Entitlement to an effective date prior to May 26, 2003, for 
the assignment of a 10 percent disability rating for tinnitus 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


